DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                       WILLKIAM J. MAITRE, JR.,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D18-1086

                                [July 26, 2018]

   Appeal of order denying rule 3.800 from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge; L.T.
Case No. 1997CF03674A.

   William J. Maitre, Jr., Fort Pierce, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.